DETAILED ACTION
This action is responsive to communication filed on 10/26/2022. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2022 was filed after the mailing date of the non-final Office action on 04/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said top core end" in lines 5 – 6.  There is insufficient antecedent basis for this limitation in the claim. A top cone end and a bottom core end have been presented but not a top core end. Accordingly, this limitation lacks antecedent basis as it unclear whether this is the same feature as the top cone end or if a separate feature of a top core end is being introduced. Clarification is required. Claims 2 – 20 will inherit this same issue since they depend from the rejected claim.
 Claim 6 recites the limitation “said flow holes” in line 1. Claim 8 recites the limitation “said flow holes” in line 3. Claim 18 recites the limitation “said flow holes” in line 4. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation requiring the flow holes to comprise the strainer holes but then be arranged in alternating patterns in claim 6 appears to be contradictory; how can the flow holes both comprise the strainer holes but then also be arranged in relation to the strainer holes? Additionally, it is unclear from the specification what structural differences exist between a flow hole vs. a strainer hole. In some instances, the strainer holes have protrusions associated with them but in other instances, both a flow hole and a strainer hole have protrusions (see fig. 4 for example which shows flow hole (48) and strainer hole (50) as being structurally indistinguishable.) Accordingly, one of ordinary skill in the art would not be able to reasonably ascertain the requirements of the claim language since it is unclear what distinguishes a flow hole from a strainer hole. Clarification is required. Claims 7 and 9 – 11 will inherit this same issue since they depend from the rejected claims.
Claim 11 recites the limitation “said bottom cone end” in line 2. There is insufficient antecedent basis for the claimed terminology. A top cone end and a bottom core end have been presented but not a bottom cone end. Accordingly, this limitation lacks antecedent basis as it unclear whether this is the same feature as the bottom core end or if a separate feature of a bottom cone end is being introduced.
Claim 12 recites the limitation “respective strainer holes” in lines 2 – 3. There is insufficient antecedent basis for the claimed terminology. A plurality of holes has been recited in claim 1 but not “strainer holes” and accordingly it is unclear whether this is the same hole or a different hole being introduced.
Claim 13 recites the limitation “said bottom cone end” in line 2. There is insufficient antecedent basis for the claimed terminology. A top cone end and a bottom core end have been presented but not a bottom cone end. Accordingly, this limitation lacks antecedent basis as it unclear whether this is the same feature as the bottom core end or if a separate feature of a bottom cone end is being introduced.
Claim 15 recites the limitation “said bottom rim” in lines 3 – 4. There is insufficient antecedent basis for the claimed terminology. An outer rim has been presented but not a bottom rim. Accordingly, this limitation lacks antecedent basis as it is unclear whether this is the same feature as the outer rim or if a separate feature of a bottom rim is being introduced.
Claim 16 recites the limitation “said bottom rim” in lines 3 – 4. There is insufficient antecedent basis for the claimed terminology. An outer rim has been presented but not a bottom rim. Accordingly, this limitation lacks antecedent basis as it is unclear whether this is the same feature as the outer rim or if a separate feature of a bottom rim is being introduced.
Claim 19 recites the limitation “bottom cone end” in lines 3 – 4 and 5. There is insufficient antecedent basis for the claimed terminology. A top cone end and a bottom core end have been presented but not a bottom cone end. Accordingly, this limitation lacks antecedent basis as it unclear whether this is the same feature as the bottom core end or if a separate feature of a bottom cone end is being introduced.
Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.
Response to Arguments
Applicant’s remarks in the response dated 10/26/2022 have been considered, but they are not sufficient to overcome the rejections set forth above. Applicant has not addressed the 112(b) rejections, and accordingly, these rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754